Citation Nr: 1446221	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for blindness.  

2.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from March 1951 to June 1953.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, which originally had jurisdiction over this appeal, and, Montgomery, Alabama, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

In December 2012, the Board remanded the case so that a videoconference hearing could be scheduled.  That decision included a detailed procedural history of the case which will not be repeated here, except to note that the appeal ensued following rating decisions in April 2007 and May 2008.  The requested hearing was conducted in March 2013, and the transcript is of record.  

After a supplemental statement of the case (SSOC) was issued in August 2012, an additional statement was submitted in September 2014 by the Veteran's wife on his behalf (without Agency of Original Jurisdiction (AOJ) consideration or a waiver of such).  However, the record received is cumulative and has no bearing on the claims at issue.  The statement is essentially the same as numerous other documents submitted by the Veteran's wife in support of his claims.  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304 (2013).  

The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals documents relevant to the current claim, to include the transcript of the most recent hearing in March 2013.  


FINDINGS OF FACT

1.  Blindness due to open angle glaucoma did not have its clinical onset in active service and neither is it due to inservice head injury when a bunker collapsed or the result of shrapnel injury.  

2.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; loss of use of hand as a result of missile penetrating the left arm, evaluated as 60 percent disabling; scar on the left arm, rated as 10 percent disabling; and scar on the neck, rated as 10 percent disabling.  He receives SMC on account of loss of use of one hand and a total disability rating based on individual unemployability (TDIU), based on his service-connected disorders.  

3.  The medical evidence of record does not indicate that the Veteran suffers the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes due to service-connected disorders.  

4.  The evidence of record does not support the conclusion that only the Veteran's service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or housebound.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for blindness are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for SMC based on the need for regular aid and attendance of another person or by reason of housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5101, 5103, 5013A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.201, 3.350, 3.352 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence dated in November 2006, September 2007, March 2008, April 2009, and October 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis and for SMC, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2007 and April 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  

In further discussion as to whether VA made reasonable efforts to obtain all the evidence of record, it is noted that the Veteran has alleged on several occasions, including during the March 2013 hearing before the Board, that his STRs are incomplete.  However, the Board notes that the Veteran's STRs are extensive and appear to be complete.  It is also alleged that immediate post service records from the Tuskegee, Alabama, VA Medical Center (VAMC) are not of record, but the Board's review of the record reflects that at least some of these records are included in the claims file.  This includes post service hospitalization at the VA VAMC in Tuskegee, Alabama, from July 1, 1953, through July 7, 1953.  It is noted that attempts to obtain additional records from the Tuskegee, Alabama, VA facility were unsuccessful.  Thus, further efforts to secure additional records would be futile.  The Veteran has not identified any other pertinent evidence that remains outstanding. VA's duty to assist is met.

Since SMC claims are predicated on the severity of a veteran's currently service-connected disabilities, they are treated similarly to claims for an increased rating, insofar as they require current medical evidence.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013).  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2013); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Here, the Veteran was afforded an SMC Aid and Attendance/Housebound examination in November 2011.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim, the examination must be adequate.  After review of each of the aforementioned examinations, the Board finds that they are thorough and adequate upon which to base a decision.  

The appellant was afforded the opportunity to testify before a Veterans Law Judge (VLJ) in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for blindness and entitlement to SMC based upon the need for the regular aid and attendance of another person or housebound status.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  VA deems glaucoma as an organic disease of the nervous system.  See M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system); see also 38 U.S.C.A. §§ 1101 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a) and 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b) (2013), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b) (2013).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

Additionally, it is pointed out that in the case of a combat veteran, VA will accept as sufficient proof of service connection of any disease or injury, alleged to have been incurred in or aggravated by service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the facts and circumstances or hardships of service even if there is no official record of such incurrence and shall resolve every reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  A combat veteran's claim cannot be denied unless there is "clear and convincing evidence" to the contrary as to the service incurrence or aggravation element.  By "clear and convincing" is meant that there is a "reasonable certainty of the truth of the fact in controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board must be especially mindful of this doctrine where STRs are not available.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

Blindness

Background

Review of the STRs reflects that upon induction evaluation in March 1951, the Veteran's vision was listed as 20/20.  These documents show that he suffered a penetrating mortar wound injury to the left arm/elbow in September 1952.  He sustained a complete laceration of the medial and ulnar nerve, and he underwent surgery (neurorrhaphy) in December 1952.  He subsequently underwent occupational therapy to increase the function of the left extremity.  Proceedings of a Physical Evaluation Board (PEB) were initiated in June 1953.  Prior to his PEB evaluation, a June 1953 examination was conducted.  The resulting report shows that his left arm/elbow injury residuals were described in detail.  It was also noted that the Veteran had a 2 inch scar on the posterior right neck and at the right thigh.  He was separated from active service later that same month.  At no time, was there report of injury to the eyes as a result of the mortar wound or any other incident to include the collapse of a bunker.  

It is noted that the Veteran was hospitalized immediately after his discharge from July 1, 1953, through July 7, 1953, at the Tuskegee, Alabama, VA hospital.  He was treated for his left upper extremity.  There was no mention of eye problems, to include any visual impairment.  

Service connection was established shortly after service separation in a November 1953 rating action for residuals of the mortar wound.  No claim was filed for residuals of an injury to the eyes, to include visual impairment.  

Post service private and VA records include one eye examination dated in 1994 which showed unreliable results regarding the eyes.  Additional records are dated from 2000 to the present day.  These documents show that the Veteran was seen for eye complaints to include intraocular pressure and that glaucoma was diagnosed in approximately early 2001.  He underwent surgery for this condition in February 2001.  Subsequent records show that he has been noted to be legally blind (right eye) and totally blind (left eye) due to open angle glaucoma.  

There are numerous statements of record as provided by the Veteran's friends and family attesting that his current eye problems are due to an inservice injury.  There is also a statement by another fellow serviceman, as submitted by that Veteran's son on behalf of his father.  That statement attests that both Veterans were injured during service.  He recalled that the appellant sustained a bullet injury to the back of the head.  He also recalled that the Veteran had problems with his eyes at that time and often complained about them to the doctors and nurses.  

The Veteran was examined by VA in November 2011 to address the etiology of his eye problems.  The claims file was reviewed and the Veteran was examined.  It was noted that the Veteran gave a history of injury to the eyes in 1953.  Following evaluation, it was noted that the diagnoses were legally blind and glaucoma.  The examiner provided a nexus opinion that the eye diagnoses were related to the inservice eye injury as reported by the Veteran.  

A private physician, S.D.O., P.C., reported in a December 2011 statement that he had seen the Veteran for severe end stage open angle glaucoma in both eyes for which the Veteran had lost all "light perception" vision in his left eye.  It was his opinion that the Veteran's glaucoma condition "maybe [sic] related to an old injury to his eyes years ago."  The doctor further noted that the Veteran said that a bunker caved in on him injuring his eyes and that he then developed glaucoma.  

An August 2012 addendum opinion to the 2011 VA evaluation was provided by another VA physician.  It was his opinion that the Veteran's legal blindness from glaucoma was less likely than not caused or aggravated by or related to service.  For rationale, he noted that no inservice injury to the eye was indicated by his review of the records.  If, however, it was shown that the Veteran suffered injury to the eye in the mortar injury incident, it was possible that open angle glaucoma could result.  

At the March 2013 personal hearing, the Veteran and his wife provided testimony in support of his claim.  He argued this his visual impairment resulted either from the mortar wound during service or from the incident when he suffered eye injury when a bunker collapsed on top of him.  This resulted in blood to the facial area and, he believed, injury to his eyes.  After the incident, he experienced eye problems that continued to the present day.  It is noted that it was conceded that this bunker incident occurred during service 

Analysis

As concerns presumptive service connection, the Board finds the preponderance of the evidence shows the Veteran's glaucoma did not manifest within one year of his separation from service.  As noted earlier, the earliest records in the claims file are silent for complaints of decrease in vision.  The Veteran has testified otherwise, noting that he complained of eye problems during service and at the Tuskegee, Alabama, VAMC right after discharge, but the many STRs and the available post service contemporaneous records dated in 1953 make no such reference to eye problems.  Moreover, although the Veteran filed a claim for compensation benefits at time of discharge, he did not file a claim for eye problems.  The first report of eye problems is indicated in 2000 with diagnosis of open angle glaucoma shortly thereafter.  

The record clearly shows that the right eye disability was identified in 2000 with subsequent diagnoses of glaucoma and legal blindness.  Hence, the Board is constrained to find the preponderance of the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  

As concerns direct service connection, the August 2012 addendum examination report reflects the examiner provided a negative opinion based upon the absence of evidence of direct trauma to the Veteran's eyes shown during service.  It is noted that the VA examination in 2011 and the private physician's December 2011 opinions that the Veteran's eye condition could be related to service if trauma to the eyes was shown.  However, as noted, the evidence is simply not convincing that trauma to the eyes occurred.  This is true even when conceding that the Veteran experienced a bunker collapse during service.  Despite the seriousness of such an injury, the Veteran is not shown to have reported a history of eye injuries as a result of any incident of service, whether bunker related or due to a mortar wound, in any of the STRs or until the passage of many years after service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  It clear that the Veteran suffered a significant mortar wound injury, but there is nothing in the record to show that any eye injury occurred at that time.  And, while the collapsing bunker incident has been conceded, there is no report of resulting eye injury.  

Given the foregoing, the Board finds that the Veteran and the fellow serviceman who submitted a statement in support of the Veteran are not credible historians in regards to sustaining a traumatic eye injury in service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board acknowledges the Veteran's personal assertions (as well as those of friends and family) asserting that the Veteran legal blindness due to glaucoma is due to his in-service head injury.  The Board notes that there are certain disorders or diseases which a layperson is capable of identifying, i.e., varicose veins; and, there are certain disorders or diseases where lay input is competent on the issue of etiology.  In the Veteran's case, however, the Board finds opining on the etiology of glaucoma or blindness is beyond the training and experience of the average layperson.  See 38 C.F.R. § 3.159(a) (2013); see also Jandreau, 492 F.3d 1372.  There is no evidence the Veteran, his friends, or his family, has medical training.  Hence, such opinions are not probative.  Id.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

SMC on the Basis of the Need for Regular Aid and Attendance of Another 
Person or by Reason of Being Housebound.  

Laws and Regulations

SMC is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (3) (2013).  A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.350(a) (2013).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2013).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) (2013) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(i) (2013).  

In this regard, the Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 (West 2002 & Supp. 2013).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC ).  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Background 

It is the Veteran's contention that his service-connected disorders require the aid and attendance of others.  He is service connected for PTSD, rated as 70 percent disabling; loss of use of hand as a result of missile penetrating the left arm, evaluated as 60 percent disabling; scar on the left arm, rated as 10 percent disabling; and scar on the neck, rated as 10 percent disabling.  He receives SMC on account of loss of use of one hand and a total disability rating based on individual unemployability (TDIU), based on his service-connected disorders.  

As noted in the Board's October 2011 remand decision which called for additional examination, the record contains a number of statements made by VA and private treating professionals in support of the Veteran's SMC claim.  It was noted, however, that each treatment provider considered nonservice-connected disabilities, specifically to include the Veteran's musculoskeletal disabilities resulting in loss of balance and risk of falling.  

The most recent thorough VA psychiatric examination was conducted in October 2011.  That evaluation resulted in an increase to 70 percent for the service-connected PTSD.  The Veteran's symptoms included recurrent distressing dreams, reliving traumatic events of service, sleep disturbance, and hypervigilance.  He had anxiety, a flattened affect, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

The requested VA SMC examination was conducted in November 2011.  It included review of the claims file and exam of the Veteran.  At that time, it was noted that he was well nourished.  His build and posture were normal.  His gait was slow and somewhat unsteady.  He said that he could feed himself, but dropped food because of his blindness.  He also had cubital tunnel syndrome on the right side, causing him some difficulty holding utensils with the right hand.  He could not use the left hand because of his service-connected ulnar and medial neuropathy.  He sometimes needed help fastening his clothes.  He had trouble getting in and out of the bathtub and had a tendency to fall.  However, he mostly took a bath by himself without much assistance.  He shaved himself and was able to toilet.  He mentioned that his legs gave out if he stood for long.  He had a tendency to stumble and fall.  He mentioned that he had arthritis in the joints and back.  He could not open his left hand and could not use it at all.  He had multilevel degenerative disk disease and mild central stenosis in the lumbar spine.  He could probably walk one half to one block except for his blindness.  There were no specific restrictions as to where he could go, but he could not go by himself.  He was not able to drive due to his visual impairment and had to be accompanied.  

It was the examiner's opinion that Veteran's service-connected disabilities and his legal blindness precluded his ability to dress himself, to keep himself clean, to eat and to attend the wants of nature without assistance on a regular basis.  He was a danger to himself if he went outside as he could not find his way back home.  The Veteran needed help to dress as he had no use of the left upper extremity.  Although the Veteran was not confined to his home, in view of his blindness, he could not leave the premises and go far without someone else being with him.  

An addendum was requested by the RO in that the VA examiner in November 2011 clearly based his opinion on service-connected and nonservice-connected conditions, to include the Veteran's blindness.  Following review of the claims file, the VA examiner opined that the Veteran's service-connected disabilities to include his PTSD, loss of use of his left arm, and scars of the neck and thigh, would less likely than not preclude his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature.  He specifically noted that "without the contribution to his helplessness from his visual impairment," the Veteran's service-connected disabilities did not of themselves cause him to meet the requirements for SMC.  

The Veteran and his wife provided testimony in support of his SMC claim in March 2013.  In addition to the loss of use of the left hand, the Veteran's wife said that his PTSD symptoms caused difficulty in all aspects of his life.  For example, after cutting up his food for him to eat, he might refuse to do so, or he might just knock it off the table.  He complained all of the time and stayed in his room behind closed door a lot.  He expressed frustration when he could not do things such as button his shirt.  

Analysis

Here, the evidence does not establish that the Veteran has a need for aid and attendance, or that he is housebound as a result of his service-connected disabilities.  While the impact of his service-connected disabilities is evident, the evidence does not establish a disability picture consistent with a need for aid and attendance, or that the Veteran is housebound.  

The Veteran has contended that his service-connected disorders should include his legal blindness, to include his totally blind left eye.  However, as noted earlier in this decision, it has been determined that his blindness is not due to service.  Thus, residuals of visual impairment cannot be considered when determining whether SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound is warranted.  And the only opinions of record which conclude that the Veteran meets the criteria for SMC include consideration of his blindness which is not service related.  The 2012 examiner's opinion is considered the most probative here as he only considered the residuals of the Veteran's service-connected conditions and determined that the residuals of those conditions did not meet the criteria for SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound.  

Further the preponderance of the evidence is against a finding that any single service-connected disability alone renders the Veteran unable to secure or follow a substantially gainful occupation.  In support of this determination the Board notes the evidence discussed above.  See Buie; Bradley. Supra.  

Ultimately, the Board finds that while the Veteran's PTSD and left upper extremity residuals clearly result in occupational impairment, that impairment does not rise to the level that the Veteran requires assistance to complete activities of daily living or to protect himself from the dangers of his environment.  The record also does not establish that as a result of his service-connected disabilities, the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  Further, the preponderance of the evidence is against a finding that any one of the Veteran's service-connected disabilities alone renders him unable to secure or follow a substantially gainful occupation.  Thus, because the preponderance of the evidence is against the claim, SMC based on the need for aid and attendance or on being housebound must be denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for blindness is denied.  

Entitlement to service connection for SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


